PER CURIAM.
Appellant was convicted of robbery and sentenced to thirteen years in prison. On appeal he presents three points, only one of which warrants discussion. That point has to do with the admissibility of a tape recorded conversation between appellant and his co-defendant, Eddie L. Brown, taken after the two men had been arrested and while they were confined in the rear seat of a police car.
We treated the same question in an opinion in the Brown case. (Brown v. State, Fla.App., 349 So.2d 1196, Opinion filed this day.)
Accordingly, we affirm the judgment and sentence on authority of Brown v. State, supra.
AFFIRMED.
DOWNEY and ANSTEAD, JJ., and DEAN, ROY E., Associate Judge-, concur.